Digitally signed by
                                                                          Reporter of Decisions
                                                                          Reason: I attest to
                            Illinois Official Reports                     the accuracy and
                                                                          integrity of this
                                                                          document
                                                                          Date: 2019.01.02
                                    Appellate Court                       12:23:58 -06'00'




             Direct Auto Insurance Co. v. Koziol, 2018 IL App (1st) 171931



Appellate Court        DIRECT AUTO INSURANCE COMPANY, Plaintiff-Appellant, v.
Caption                ANDREW KOZIOL, Defendant-Appellee.



District & No.         First District, Fifth Division
                       Docket No. 1-17-1931



Filed                  August 3, 2018



Decision Under         Appeal from the Circuit Court of Cook County, Nos. 14-CH-18678,
Review                 14-M1-144563; the Hon. David B. Atkins, Judge, presiding.



Judgment               Affirmed.


Counsel on             James P. Newman, of James P. Newman & Associates, LLC, of St.
Appeal                 Charles, for appellant.

                       No brief filed for appellee.



Panel                  JUSTICE HALL delivered the judgment of the court, with opinion.
                       Justices Lampkin and Rochford concurred in the judgment and
                       opinion.
                                             OPINION

¶1       Plaintiff Direct Auto Insurance Company (DAI) appeals from orders of the trial court,
     which denied its motions for summary judgment and reconsideration and entered judgment in
     favor of defendant Andrew Koziol based on stipulated facts in a declaratory judgment action.
     On appeal, DAI contends that the trial court erred in its interpretation of the decision in
     Direct Auto Insurance Co. v. Beltran, 2013 IL App (1st) 121128, when it denied its motion
     for summary judgment and erred in entering judgment for Koziol. Although defendant has
     not filed a brief on appeal, we will consider the appeal pursuant to the principles set forth in
     First Capitol Mortgage Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 131-33 (1976).
     For the following reasons, we affirm.

¶2                                           BACKGROUND
¶3       DAI filed a declaratory judgment action to determine whether it owed coverage to Koziol
     for a claim arising out of an accident on July 21, 2013, when a vehicle operated by Koziol
     came into contact with a utility pole. The car that Koziol was driving, a 2008 Dodge Charger,
     was insured by DAI under a policy taken out by Koziol on April 8, 2013.
¶4       After the accident, Koziol made a claim under the policy with DAI. DAI subsequently
     denied coverage for the accident and rescinded Koziol’s policy based on information
     revealed during its investigation into the accident. As a result, Koziol filed a breach of
     contract action against DAI in the circuit court of Cook County (14-M1-144563) on
     September 25, 2014, seeking damages for DAI’s refusal to provide coverage for his accident.
     Additionally, on November 19, 2014, DAI filed a declaratory judgment action
     (14-CH-18678), seeking a declaration that it did not owe coverage to Koziol based on an
     alleged material misrepresentation on his application for insurance coverage with DAI that
     was discovered during its investigation of the accident. DAI alleged in its complaint that the
     material misrepresentation made the policy void ab initio.
¶5       Koziol’s answer to DAI’s complaint consisted of blanket admissions and denials to the
     various paragraphs of DAI’s complaint, with the exception of paragraph 3 (whether DAI was
     an insurance company in Illinois duly licensed to underwrite insurance policies and sell them
     to the public) and paragraph 10 (whether Insure on the Spot was an independent insurance
     agency acting as Koziol’s agent for the purpose of securing insurance), which Koziol neither
     admitted nor denied and demanded strict proof. Specifically as to paragraph 17 of DAI’s
     complaint, Koziol denied that he knowingly and intentionally provided a false answer to DAI
     in order to obtain insurance coverage for less money.
¶6       The cases were consolidated on May 5, 2015.
¶7       On April 20, 2016, DAI filed a motion for summary judgment, raising many of the same
     allegations it stated in its initial complaint. In the motion, DAI argued that during the course
     of the claims investigation into Koziol’s accident, DAI learned that Koziol failed to disclose
     the existence of a 2002 Ford Explorer XLS that was registered to, and kept at, his home
     address by his parents at the time of his electronic insurance application which was submitted
     through his agent, Insure on the Spot. Additionally, DAI contended in its motion that Koziol
     falsely responded to the following question on his insurance application: “Any other cars in



                                                -2-
       the household other than those listed on the application?” Koziol answered “no.” Further, the
       applicant statement contained in the application had the following language:
                    “APPLICANT STATEMENT: The applicant states that the application was read
                and attests that all answers are truthful and that said answers were made as an
                inducement to the insurance company to issue a policy, and it is a special condition of
                this policy that the policy shall be NULL and VOID and of no benefit or effect
                whatsoever as to any claim arising thereunder in the event that the attestations or
                statements in this application shall prove to be false or fraudulent in nature. It is
                understood that this application shall be part of the policy of insurance when issued
                and that it is intended that the company shall rely on the contents of this application in
                issuing any policy of insurance or renewal thereof.”
       The DAI policy contained a statement regarding “fraud and misrepresentation,” which stated,
       in pertinent part:
                    “Statements contained in the application are deemed to be representations relied
                upon by the Company in issuing this policy. In the event that any representation
                contained in the application is false, misleading or materially affects the acceptance
                or rating of this risk by the Company, by either direct misrepresentation, omission,
                concealment of facts or incorrect statements, then coverage for the accident or loss in
                question shall not be provided by the Company and/or this policy shall be null and
                void and of no benefit whatsoever from its inception.”
¶8         Rosa Miranda, DAI’s underwriting manager, submitted an affidavit in support of the
       motion for summary judgment in which she averred that “had DAIC been advised that
       Koziol had additional vehicles residing at his household at the time of his application, such
       information would have affected the rating or the acceptability of the risk under the policy.”
       DAI contended that had Koziol’s omission been disclosed, the policy would have been issued
       with a substantially higher premium (specifically a $477 increase). DAI argued that Koziol’s
       misrepresentation renders the policy null and void under section 154 of the Illinois Insurance
       Code (Code) (215 ILCS 5/154 (West 2016)), it was entitled to rescind the policy, and it was
       entitled to summary judgment as to its request for a declaration that it owed no coverage to
       Koziol.
¶9         In his response to DAI’s motion for summary judgment, Koziol contended that the
       decision in Beltran, 2013 IL App (1st) 121128, applied. He contended that his parents
       resided in the same building, not the same unit and that the information had been clearly
       disclosed and that they were specifically excluded from the policy. Koziol further noted that
       DAI only claimed that this information would have raised his insurance rate, not erase
       liability for coverage for the vehicle that DAI insured.
¶ 10       DAI did not respond to the applicability of Beltran in its reply.
¶ 11       In its written memorandum opinion and order of September 15, 2016, the trial court cited
       the two-prong test from Beltran, 2013 IL App (1st) 121128, for determining whether, under
       section 154, the policy may be rescinded where there has been a misrepresentation. Under the
       test, the trial court was required to determine whether the statement was false and whether
       Koziol intended to deceive DAI on his insurance application or the statement materially
       affected the acceptance of the risk or hazard assumed by the insurer. The trial court noted
       that DAI’s reply brief ignored Beltran and thus did not argue any distinguishing aspects
       between it and the present case. The court concluded that Miranda merely averred that the

                                                    -3-
       premium would have been higher, which, standing alone, does not make the
       misrepresentation material, and noted that she never averred that the policy would not have
       been issued or that the application would have been rejected. The court further found that
       DAI did not provide any evidence that Koziol ever drove the 2002 Ford, which belonged to
       his parents and was insured under a separate policy with State Farm, or that the existence of
       the 2002 Ford substantially increased the chances of the events insured against or that Koziol
       ever drove his parents’ vehicle or that his parents ever drove his vehicle. The trial court
       concluded that at minimum, there was a material issue of fact regarding whether Koziol had
       intent to deceive when he omitted his parents’ vehicle from the application to insure his 2008
       Charger. The trial court further concluded that the record on summary judgment did not
       sufficiently demonstrate that the misrepresentation on the application was material and
       denied DAI’s summary judgment motion as a matter of law.
¶ 12        DAI filed a motion for reconsideration on September 28, 2016, in which it argued that
       Beltran does not hold that an increase in premium by itself is immaterial. DAI also argued
       that disclosure of the second vehicle here would have affected the acceptability of the risk
       and that the increase in premium would have been in excess of nearly 35%. While
       acknowledging there was “no significant Illinois case law on point,” DAI argued that the trial
       court could take judicial notice that the state legislature and Department of Insurance have
       found that an increase of premium by 30% on a renewal policy is material enough to require
       an insurer to provide special notice to the insured. DAI concluded that the mere presence of
       the undisclosed 2002 Ford results in a 35% increase in premium, which was a different
       condition for the acceptance of the application, and was enough reason to rescind the policy.
¶ 13        The trial court denied DAI’s motion to reconsider in a written order with opinion on
       February 9, 2017, finding that DAI did not bring any new evidence or cite any new legal
       authority; instead DAI only argued that the court misapplied the law and misunderstood the
       nature of the case. The trial court noted that DAI’s first attempt to address Beltran was in its
       motion to reconsider, which constituted a new legal theory, which is generally disallowed on
       a motion to reconsider, but that it would nonetheless consider DAI’s argument. In so doing,
       the trial court stated that while an increase in premium may be material sometimes, that is not
       always true. The evidence showed that Koziol’s parents’ vehicle was insured by State Farm
       and there was no evidence presented that Koziol ever drove the 2002 Ford or that his parents
       ever drove his vehicle, the 2008 Dodge. The trial court concluded that because DAI
       presented no evidence as to how the additional people residing with Koziol along with the
       additional vehicle actually increases the risk being insured against and Miranda’s affidavit
       was insufficient, that DAI had failed to demonstrate that there was a material
       misrepresentation.
¶ 14        Subsequently, DAI and Koziol agreed to resolve the consolidated action without a full
       trial. On July 28, 2017, the trial court entered a written stipulation and judgment order. The
       judgment order provided that the parties agreed that there were no triable issues of fact as the
       relevant facts are not in dispute and the dispute is a question of law; Koziol had an additional
       vehicle in his household, which he failed to disclose on his insurance application with DAI;
       the initial premium charged was $1342; Koziol’s premium would have increased by $477
       had the additional vehicle in the household been disclosed under DAI’s underwriting
       guidelines; and the trial court found, in denying DAI’s motions for summary judgment and
       reconsideration that Beltran holds that a premium increase, by itself, is not material as


                                                  -4-
       required to rescind an automobile insurance policy. The judgment order did not refer to the
       issue of intent to deceive or evidence as to additional risk. Because the remaining dispute was
       the application of Beltran to the facts, which was a question of law, and the trial court had
       previously determined that Beltran precluded DAI from demonstrating that Koziol’s
       misrepresentation was material solely based on evidence that a higher premium would have
       been charged, judgment was entered in favor of Koziol on DAI’s declaratory judgment and
       Koziol’s remaining countercomplaint. The parties further agreed and stipulated, and the trial
       court found, that the value of Koziol’s claim was $11,573.55, and judgment was entered in
       favor of Koziol and against DAI for that amount. Enforcement of the judgment was stayed
       pending DAI’s appeal, and all other matters and disputes raised in the pleadings were
       dismissed by the parties.
¶ 15       DAI filed a timely notice of appeal on August 1, 2017.

¶ 16                                          ANALYSIS
¶ 17                     Denial of Summary Judgment and Motion to Reconsider
¶ 18       DAI contends on appeal that the trial court improperly denied its motions for summary
       judgment and reconsideration based on this court’s prior decision in Beltran, which the court
       found precluded an insurance company from rescinding a policy for a misrepresentation or
       omission solely on the basis of a premium increase.
¶ 19       Ordinarily, the denial of summary judgment is not appealable. An order denying a motion
       for summary judgment is interlocutory in nature and is not appealable. Kroot v. Chan, 2017
IL App (1st) 162315, ¶ 10. Any error in the denial of a motion for summary judgment merges
       into the final judgment rendered by the trial court, and it is from that final judgment that an
       appeal is taken. Kroot, 2017 IL App (1st) 162315, ¶ 10. Further, an exception to this rule has
       been recognized where the issue raised in the motion for summary judgment presents a
       question of law and therefore would not be decided by the jury. Young v. Alden Gardens of
       Waterford, LLC, 2015 IL App (1st) 131887, ¶ 42. However, the summary judgment here,
       despite DAI’s argument, does not present solely a question of law. In denying the motions
       for summary judgment and reconsideration, the trial court said there were questions of fact as
       to whether there was an intent to deceive and whether there was increased risk. Thus, the trial
       court’s rulings on the motions for summary judgment and the motion to reconsider merged
       into the final judgment. Accordingly, we dismiss DAI’s appeal from the trial court’s order of
       September 15, 2016, denying its motion for summary judgment and the trial court’s order of
       February 9, 2017, denying its motion to reconsider.

¶ 20                                   Entry of Judgment for Koziol
¶ 21       DAI next contends that the trial court erred in entering judgment for Koziol based on its
       interpretation of the Beltran decision. DAI restates its argument raised on its motion to
       reconsider before the trial court, namely that there would have been a 35% increase in
       premium had the 2002 Ford been disclosed on the insurance application, thus Koziol’s
       misrepresentation was material and authorized rescission under the Code.
¶ 22       We are determining whether the facts supported the judgment. A judge’s findings of fact
       in a civil case are generally accorded manifest-weight review. Franz v. Calaco Development
       Corp., 352 Ill. App. 3d 1129, 1139 (2004).


                                                  -5-
¶ 23       As a preliminary matter, section 154 of the Code governs misrepresentations and false
       warranties. That section states as follows, in pertinent part:
                   “No misrepresentation or false warranty made by the insured or in his behalf in
               the negotiation for a policy of insurance, or breach of a condition of such policy shall
               defeat or avoid the policy or prevent its attaching unless such misrepresentation, false
               warranty or condition shall have been stated in the policy or endorsement or rider
               attached thereto, or in the written application therefor. No such misrepresentation or
               false warranty shall defeat or avoid the policy unless it shall have been made with
               actual intent to deceive or materially affects either the acceptance of the risk or the
               hazard assumed by the company.” 215 ILCS 5/154 (West 2016).
¶ 24       As we have stated, section 154 establishes a two-prong test for determining if the policy
       may be rescinded. Illinois State Bar Ass’n Mutual Insurance Co. v. Law Office of Tuzzolino
       & Terminas, 2015 IL 117096, ¶ 17. Under the first prong, the statement must be false, and
       under the second prong, the statement must have been made with an actual intent to deceive
       or either the statement must “materially affect the acceptance of the risk or hazard assumed
       by the insurer.” Golden Rule Insurance Co. v. Schwartz, 203 Ill. 2d 456, 464 (2003). Our
       supreme court has interpreted section 154 as permitting rescission for an innocent
       misrepresentation if it materially affects the insurer’s acceptance of the risk. Law Office of
       Tuzzolino & Terminas, 2015 IL 117096, ¶ 17.
¶ 25       A material misrepresentation in an application for insurance is a statement of something
       as a fact that is untrue and affects the risk undertaken by the insurer. Garde v. Country Life
       Insurance Co., 147 Ill. App. 3d 1023, 1031 (1986). Whether an insured’s statements are
       material is determined by “whether reasonably careful and intelligent persons would have
       regarded the facts stated as substantially increasing the chances of the events insured against,
       so as to cause a rejection of the application.” Northern Life Insurance Co. v. Ippolito Real
       Estate Partnership, 234 Ill. App. 3d 792, 801 (1992). In establishing the materiality of a
       misrepresentation, an insurer may rely on the underwriter’s testimony or the testimony of its
       employees. Northern Life, 234 Ill. App. 3d at 802. Ordinarily, the materiality of a
       misrepresentation is a question of fact. Garde, 147 Ill. App. 3d at 1032.
¶ 26       We find it helpful to first discuss the Beltran case, which is central to the disposition of
       DAI’s issues on appeal.
¶ 27       In Beltran, DAI1 filed an action seeking a declaratory judgment, arguing that (1) an
       insurance policy it issued to defendant Elia Beltran was rescinded and null and void ab initio,
       (2) that DAI owed no duties under the policy to any of the defendants, and (3) that
       defendants were not entitled to any recovery under the policy. DAI and defendant Acuity
       Insurance Company (Acuity), as subrogee of Alice Obermann, George Obermann, and Mark
       Obermann, filed cross-motions for summary judgment. Beltran, 2013 IL App (1st) 121128,
       ¶ 1. The trial court granted Acuity’s motion, finding coverage by DAI, and denied DAI’s
       motion to reconsider. Beltran, 2013 IL App (1st) 121128, ¶ 1. This court affirmed on appeal.
       Beltran, 2013 IL App (1st) 121128, ¶ 1.
¶ 28       The declaratory judgment action in Beltran arose from an underlying subrogation action
       filed by Acuity as subrogee of the Obermanns, alleging negligence against Mario Beltran and
       negligent entrustment against Elia. Beltran, 2013 IL App (1st) 121128, ¶ 9. On or about
          1
           DAI is the same plaintiff in Beltran and the current case.

                                                     -6-
       December 15, 2008, while Mario was operating Elia’s vehicle, he collided with Mark’s
       vehicle, covered by Acuity. Beltran, 2013 IL App (1st) 121128, ¶ 10.
¶ 29        DAI received an application for automobile insurance from Northwest Insurance
       Network, Inc. (NIN), an insurance broker. The application listed Elia Beltran as the applicant
       and listed Elia’s gender as “M,” despite Elia being a woman. The application stated that Elia
       had an international driver’s license; however, Elia stated in her deposition that she did not
       know how to drive an automobile. She owned a 2006 Ford Freestyle SE vehicle, which she
       purchased with the intent that Mario, her brother, would use it to drive her to and from work.
       Elia did not sign the application; the applicant signature lines bore the notation “T/O.”2 After
       receiving the application, DAI issued an insurance policy to Elia, which covered bodily
       injury, property damage, medical payments, uninsured motorist, and physical damage. The
       DAI policy had an effective date of November 23, 2008. Beltran, 2013 IL App (1st) 121128,
       ¶ 5.
¶ 30        In its complaint for declaratory judgment, DAI alleged that Elia made material
       misrepresentations in her insurance application and, as a result, there was no coverage.
       Beltran, 2013 IL App (1st) 121128, ¶ 13. DAI alleged the following facts: NIN was an
       “independent insurance agency” acting as Elia’s agent for the purpose of securing insurance;
       on or about November 24, 2008, Elia, through NIN, submitted an electronic application for
       insurance to DAI; the DAI policy was issued on November 28, 2008, based on the
       application submitted by NIN; and Elia was the named insured under the policy and owned
       the vehicle. Beltran, 2013 IL App (1st) 121128, ¶ 13.
¶ 31        The DAI policy at issue in Beltran contained the same “fraud and misrepresentation”
       section as the policy in the instant case. In pertinent part, that section stated:
                   “ ‘Statements contained in the application for insurance are deemed to be
               representations relied upon by [the Company] in issuing this policy. In the event that
               any representation contained in the application is false, misleading or materially
               affects the acceptance or rating of risk by [the Company], by either direct
               misrepresentation, omissions, concealment of facts or incorrect statements,      then
               coverage for the accident or loss in question shall not be provided by [the Company]
               and/or this policy shall be null and void and of no benefit whatsoever from its
               inception.’ ” Beltran, 2013 IL App (1st) 121128, ¶ 14.
¶ 32        The application requested a list of known drivers of the vehicle and listed Elia as a driver
       and stated that the applicant warranted that there were no other drivers other than those listed
       below. No other drivers were listed. DAI alleged that Elia, “either individually or through her
       agent, intentionally misled DAI as to the other drivers in her residence.” DAI further alleged
       that, had it known that the vehicle was to be operated by drivers other than Elia, that
       information would have “ ‘materially affected DAI’s decision to issue the DAI policy’ ” to
       Elia, and that it would not have issued the DAI policy as written. Beltran, 2013 IL App (1st)
121128, ¶ 17. DAI also alleged that, due to Elia’s material misrepresentation, the DAI policy
       is null and void ab initio. Beltran, 2013 IL App (1st) 121128, ¶ 17. DAI rescinded the policy
       and returned Elia’s full premium on or about December 29, 2008, and contended that it owed
       no duty to defend Elia and Mario.

          2
           DAI stated in its brief in Beltran that “T/O” meant “taken over the telephone.” Beltran, 2013 IL
       App (1st) 121128, ¶ 5 n.2.

                                                    -7-
¶ 33       During Elia’s deposition,3 she testified that she did not recall the name of the dealership
       where she purchased her vehicle; someone at the dealership told her that the vehicle came
       with insurance; Elia did not know how to drive and she purchased the vehicle with the intent
       that Mario would operate it; someone at the dealership asked her whether other people would
       drive the vehicle and she indicated that Mario would drive it, to which the person responded
       “ ‘that’s okay’ ”; she did not speak with NIN to apply for the insurance and never contacted
       them until the accident; and at the time of the accident, Mario had her permission to operate
       the vehicle. Beltran, 2013 IL App (1st) 121128, ¶ 32.
¶ 34       In its motion for summary judgment, Acuity argued that DAI failed to and could not
       prove that Elia made a material misrepresentation necessary to declare the policy void
       ab initio because Elia did not make a false statement and, even if she had, she had no intent
       to deceive or materially affect the acceptance of the risk or hazard assumed by DAI. Beltran,
       2013 IL App (1st) 121128, ¶ 34. The trial court granted Acuity’s motion for summary
       judgment. Beltran, 2013 IL App (1st) 121128, ¶ 36.
¶ 35       In denying DAI’s motion to reconsider, the trial court concluded that Elia made no
       intentional misrepresentation and that there was one licensed, male driver in Elia’s residence
       at the time of application (Mario). The trial court further found that had the application been
       completed correctly, with the name Mario instead of Elia, Mario would not have been
       required to disclose that Elia lived in the residence with him because she was not a licensed
       driver according to the application questions. The trial court found no evidence of “ ‘any
       other indicators that might have affected the risk assumed negatively, such as a negative
       driving record, etc.’ ” Beltran, 2013 IL App (1st) 121128, ¶ 39.
¶ 36       This court, in affirming the trial court, found, contrary to DAI’s assertion, that Elia did
       not make a false statement in her application regarding additional licensed drivers because
       unrebutted testimony unequivocally stated that she was not a licensed driver and would not
       operate the vehicle. As such, the number of drivers covered under the policy was the same as
       the number of drivers disclosed on the application by Elia: one. The court concluded, “[i]n
       effect, Elia was given coverage [and] seeking coverage for Mario for a nonowned
       automobile.” Beltran, 2013 IL App (1st) 121128, ¶ 50.
¶ 37       The court found that the discrepancy existed in the name of the driver; the application
       stated that a male named Elia Beltran was the insured driver when in fact a male named
       Mario Beltran was the intended insured driver and Elia Beltran is a female. Beltran, 2013 IL
       App (1st) 121128, ¶ 51.
¶ 38       In distinguishing cases cited by DAI, this court concluded that the misrepresentations in
       those cases were material because the insurers would have denied coverage had the insureds
       not made their misrepresentations, whereas DAI stated that it would not have issued the
       policy “as written,” and that Elia’s premium “would have been” higher. (Emphases in
       original.) Beltran, 2013 IL App (1st) 121128, ¶ 60. This court further found that there was no
       misrepresentation that “ ‘substantially increas[ed] the chances of the events insured
       against.’ ” Beltran, 2013 IL App (1st) 121128, ¶ 62 (quoting Northern Life, 234 Ill. App. 3d
       at 801). Any misrepresentation by Elia was not material because she did not misstate the
       number of regular drivers of the vehicle. Beltran, 2013 IL App (1st) 121128, ¶ 62. The court

           3
            Elia spoke limited English and her Spanish literacy was limited by the fact that she could not write
       in Spanish.

                                                       -8-
       concluded that there was no showing that Elia intentionally misrepresented the facts and the
       policy should have been classified as a nonowned vehicle policy with an increase in
       premium. Beltran, 2013 IL App (1st) 121128, ¶ 62.
¶ 39        In the trial court, DAI had relied on the affidavit of its claims manager, Michael Torello,
       to assert that it would not have issued the policy as written or it would not have been issued
       at all had DAI known of the inaccuracies on the application. Beltran, 2013 IL App (1st)
121128, ¶ 63. However, on appeal, this court found that the affidavit did nothing more than
       assert that the factual allegations of the amended complaint were true and correct and did not
       make more plausible the assertion that Elia was a driver of the vehicle and that there was
       more than one regular driver of the vehicle. Beltran, 2013 IL App (1st) 121128, ¶ 63.
¶ 40        In affirming the trial court, this court found that there was no evidence that indicated that
       insuring Mario would have negatively affected DAI’s risk, such as a bad driving record, and
       concluded that the trial court properly denied DAI’s motion for summary judgment.
¶ 41        Turning to the case at bar, we find that the very little evidence presented by DAI fails to
       satisfy the two-prong test of section 154 as analyzed by this court in Beltran.
¶ 42        There is no dispute that Koziol failed to disclose his parents’ 2002 Ford vehicle in his
       application for insurance with DAI for his 2008 Charger. There is also no dispute that the
       vehicle was separately insured by a different insurance company (State Farm). Nor is there
       any dispute that had DAI known of the additional vehicle, it would have charged Koziol an
       additional $477 for his premium.
¶ 43        However, there is no nexus shown between these undisputed facts and DAI’s
       unsupported conclusion that they substantially increased the insurer’s acceptance of the risk.
       In support of its conclusion, DAI argues in its brief that “[a]fter all, it is the premium charged
       which reflects the risk.” DAI’s sole argument is that a 35% increase in premium is a
       “different condition for the acceptance of an insurance application,” citing this court’s
       decision in Ratliff v. Safeway Insurance Co., 257 Ill. App. 3d 281 (1993). However, DAI has
       not presented evidence of any actual increased risk.
¶ 44        In Ratliff, this court held that the insured’s failure to disclose a 20-year-old driver
       residing in the same household was a misrepresentation that materially affected the risk
       assumed by the insurer, finding that it was common knowledge that the rate of frequency of
       accidents for younger drivers was substantially greater than that for all drivers who are 25
       years of age or older. Ratliff, 257 Ill. App. 3d at 288. This court also found that had the
       insured disclosed her son’s presence in the household, his age, and the amount he drove the
       car, the insurance company “certainly would have reassessed the risk it was assuming.”
       Ratliff, 257 Ill. App. 3d at 288. Moreover, the parties stipulated that on January 20, 1987,
       almost a month after the accident, the insured requested that her son be added to her policy
       and that the insurance company charged an additional $320 to add him. The court concluded
       that “[t]his additional premium is clearly a different condition of the contract of insurance,
       caused by listing Michael as a driver and disclosing his age.” (Emphasis added.) Ratliff, 257
Ill. App. 3d at 289.
¶ 45        We find the circumstances presented in Ratliff to be distinguishable from those present in
       the instant case. Here, as in Beltran, DAI has again presented nothing in its pleadings and
       affidavits to support its conclusion that additional people residing with Koziol who were not
       drivers of the 2008 Dodge, the DAI-insured vehicle, along with the additional vehicle, which
       was insured by another carrier and not driven by Koziol, actually increased the risk being

                                                   -9-
       insured against. There was no evidence presented that Koziol’s parents ever drove the 2008
       Charger, nor was there any evidence presented that Koziol drove the 2002 Ford. Moreover,
       DAI has not presented evidence that it would not have issued the policy if the additional
       vehicle had been disclosed. Thus, there was no evidence presented, except for the increased
       premium, as justification for the rescission, just like in Beltran. We conclude that the
       omission of the additional vehicle was not a material misrepresentation as contemplated by
       section 154 of the Code. 215 ILCS 5/154 (West 2016).
¶ 46       As such, we conclude that the trial court properly applied this court’s reasoning in
       Beltran in entering judgment in favor of Koziol and its ruling was not against the manifest
       weight of the evidence. We therefore find that an increase in premium, standing alone,
       without any actual evidence of an increased risk to the insurer, is insufficient to justify
       rescission of an automobile insurance policy under section 154 of the Code.

¶ 47                                        CONCLUSION
¶ 48      For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 49      Affirmed.




                                                - 10 -